Citation Nr: 0012499	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder from July 23, 1997, through April 
26, 1998, and in excess of 50 percent from April 27, 1998.

5.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the left neck, other than laryngeal 
neuropathy.

6.  Entitlement to a compensable rating for left recurrent 
laryngeal neuropathy. 

7.  Entitlement to a rating in excess of 20 percent for left 
radial neuropathy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board also notes that in January 2000 the veteran was 
provided a statement of the case on the issue of entitlement 
to a total rating based on unemployability due to service-
connected disabilities.  He was informed of the requirement 
that he submit a substantive appeal if he desired appellate 
review with respect to this issue.  Thereafter, no written 
communication was received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue.

The issues of entitlement to higher original evaluations for 
left recurrent laryngeal neuropathy, left radial neuropathy 
and post-traumatic stress disorder will be addressed in the 
remand at the end of this action.




FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
hearing loss is not plausible. 

2.  The claim for entitlement to service connection for 
bilateral foot disability is not plausible.

3.  The claim for entitlement to service connection for 
headaches is not plausible.

4.  All available evidence necessary for an equitable 
disposition of the claim for a compensable rating for 
residuals of a shell fragment wound of the left neck, other 
than laryngeal neuropathy, has been obtained.

5.  The veteran's left neck shell fragment wound scar is 
productive of no more than slight disfigurement.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for bilateral foot 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the left neck, other than 
laryngeal neuropathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.73, 
Diagnostic Code 5322, § 4.118, Diagnostic Codes 7800, 7903, 
7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Under 38 U.S.C.A. § 1154(b) (West 1991), a 
claimant's uncontradicted assertion of having experienced 
acoustic trauma, other injuries, or diseases in combat which 
is consistent with the circumstances of his service, is 
satisfactory evidence of their occurrence in service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in 
the official service records.  However, the law does not 
negate the need for medical evidence of current disability or 
medical nexus evidence where a determinative issue involves a 
matter requiring medical expertise as opposed to a matter 
susceptible to lay observation.  See id.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The veteran's service medical records are negative for 
notation of complaints or findings related to hearing loss, 
foot disability, or headaches.  Over the course of his years 
of service, the veteran underwent routine audiometric 
testing.  No diagnosis, finding, or complaint of hearing loss 
was noted.  The separation examination in December 1969 was 
negative for evidence of any of the disabilities at issue.  

According to the veteran's Form DD 214, his military 
occupation specialty was light truck driver.  

Soon after his separation from service, the veteran was 
examined by VA in May 1970.  Pertinent findings included 
unremarkable ear canals and tympanic membranes and no 
evidence of hearing loss based upon conversation.  

In May 1975, the veteran presented to a VA examiner with 
complaints of severe headaches over the previous several 
months.  Neurological examination was negative for findings 
or pathology related to headaches.

At his June 1999 VA examination for post-traumatic stress 
disorder, the veteran complained of sinus problems and severe 
headaches.  The veteran reported that his severe headaches 
were linked to arthritis in his low back.  The examiner made 
an Axis V diagnosis of severe headaches.

The veteran underwent a VA general medical examination in May 
1999.  At that examination he reported taking Tylenol for 
occasional headaches.  The veteran offered no complaints with 
respect to his feet or hearing loss.  Neurological evaluation 
was normal.  

Review of the remainder of the VA examination reports of 
record fails to reveal findings or diagnoses pertinent to the 
veteran's claims for service connection.

With respect to the hearing loss claim, the inservice 
audiological results do not equate to hearing disability for 
VA purposes, there is no competent evidence of hearing loss 
disability for VA purposes elsewhere in the record and there 
is no medical evidence of a nexus between any current hearing 
loss and service.  Therefore, the claim for service 
connection for hearing loss is not well grounded.

With respect to the veteran's claim for service connection 
for headaches, the Board notes that service medical records 
are negative for this claimed disability and the veteran 
reported only a several month history of headaches at his May 
1975 VA examination.  The VA examiner found no pathology 
related to headaches.  Although a psychiatric examiner 
rendered an Axis V diagnosis of headaches many years after 
the veteran's discharge from service, the examiner did not 
suggest that it is etiologically related to service and there 
is no other medical evidence linking the disability to 
service.  Therefore, this claim is also not well grounded. 

The record contains no medical evidence of current disability 
of the veteran's feet.  In the absence of competent evidence 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Therefore, this 
claim must also be denied as not well grounded.

II.  Original rating

Initially, the Board notes that the veteran's appeal for a 
higher original rating for service-connected residuals of a 
left neck wound other than laryngeal neuropathy is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed with respect to this claim and that 
no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107(a).  

Service connection for a left neck wound was granted in the 
March 1998 rating decision on appeal.  A noncompensable 
rating was assigned effective from July 23, 1997.  

Service medical records show that the veteran was treated for 
shell fragment wounds to the left neck and left arm in 
September 1968.  The examiner noted that the veteran's voice 
was hoarse at the time of admission; however, exploration 
revealed no injury to the laryngeal nerve.  An ENT consult 
resulted in a finding of paralysis of the left vocal cord.  
The veteran was admitted to Brooke General Hospital in 
October 1968 for treatment of his shell fragment wound 
injuries.  The veteran underwent speech therapy during his 
hospitalization.  At the time of discharge in November 1968, 
the veteran was noted to have a well-healed scar over the 
left side of his neck; his voice continued to be hoarse.  He 
was returned to duty on November 26, 1968.  A February 1969 
service medical note states that the veteran continued to 
experience problems speaking.  The veteran's December 1969 
separation examination was negative for functional deficits 
related to the wound.  

Following separation from service, the veteran underwent a VA 
ENT examination in May 1970.  The examiner described a 6-
centimeter "hemi-collar" surgical scar at the base of the 
left side of the neck.  The scar was well healed, well 
pigmented, soft, and pliable.  The examiner noted that at the 
posterior end of the scar there was a stellate scar 
constituting the entrance point of the missile fragment.  The 
examiner diagnosed a history of left recurrent nerve injury 
with minimal residuals at the time of examination.

A VA examination for scars was conducted in December 1997, 
and the veteran presented with no complaints specific to his 
left neck scar.  The veteran did complain of a stabbing pain 
located in the back of his neck that occurred when he turned 
his head to the side.  On physical examination, a 3-inch scar 
located above the left clavicle was noted.  The scar was not 
tender and not adherent to underlying tissue.  The texture of 
the scar appeared normal.  There was no ulceration, 
elevation, or depression with respect to the scar.  The 
examiner noted no obvious loss of underlying tissue, no 
evidence of edema, and no evidence of keloid formation.  The 
scar was noted to be pale and white, and the examiner noted 
no obvious disfigurement other than the scar.  The examiner 
opined that the scar did not limitation function or motion of 
the neck.  The examiner diagnosed a scar on the left side of 
the neck secondary to a shell explosion.  

A December 1997 VA ENT examination of the veteran revealed a 
scar above the left clavicle.  There was no drainage or 
fistula formation associated with the scar.  The examiner 
diagnosed status post neck injury with resultant left-sided 
neck scar.  

A further VA examination for scars was performed in August 
1998.  The veteran complained of a tickling sensation on the 
left side of his throat whenever he was exposed to dust.  The 
examiner reported that the scar was not tender or adherent.  
There was no ulceration, depression, or elevation with 
respect to the scar; there was no underlying tissue loss.  It 
was noted that the scar was more pale than surrounding skin, 
however, the examiner specifically determined that there was 
no disfigurement.  The examiner opined that there was no 
limitation of function attributable to the scar. A four-inch 
left neck scar was diagnosed.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

For VA rating purposes, 38 C.F.R. § 4.56(c) (1999) provides 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  The regulation further provides that disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  

Injuries to Muscle Group XXII (lateral, supra and infrahyoid 
muscles of the neck) warrant a noncompensable rating for 
slight injury and a 10 percent rating for moderate injury.  
38 C.F.R. § 4.73, Diagnostic Code 5322.

Under 38 C.F.R. § 4.56, slight wounds are simple wounds of 
muscle without debridement or infection.  There is a return 
to duty after brief treatment.  Healing occurs with good 
functional results.  There are no cardinal signs or symptoms 
of muscle disability as defined in § 4.56(c).  Objective 
findings include a minimal scar and no evidence of fascial 
defect, atrophy or impaired tonus.  There is no impairment of 
function or metallic fragments retained in muscle tissue.

Under 38 C.F.R. § 4.56, moderate wounds are through and 
through or deeply penetrating of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Such wounds require service department 
record or other evidence of inservice treatment for the 
wound, record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of 38 C.F.R. § 4.56, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings for such wounds are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although the record reflects that the wound did require 
debridement in service in September 1968, no retained 
metallic bodies remain.  The veteran has not complained of 
any of the cardinal signs and symptoms of muscle injury.  No 
fascial defect, atrophy, impaired tonus or other functional 
impairment due to injury of Muscle Group XXII has been found.  
Therefore, the Board concludes that any injury of Muscle 
Group XXII more nearly approximates slight than moderate.

The shell fragment wound residuals could also be evaluated on 
the basis of scars.

Superficial scars which are tender and painful on objective 
demonstration or are poorly nourished and subject to repeated 
ulceration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.
Scars of the head, face, or neck which are slightly 
disfiguring warrant a noncompensable evaluation.  Moderately 
disfiguring scars of the head, face, or neck are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Other scars may be rated on the basis of functional 
impairment of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The record documents the presence of wound and surgical 
scars.  The medical evidence shows that the scars are well 
healed and are not tender, painful, subject to repeated 
ulceration or productive of functional impairment.  Moreover, 
the scars are not disfiguring according to the medical 
evidence.  

Therefore, the Board concludes that this disability is 
properly evaluated as noncompensably disabling.  

III.  Independent Medical Expert and Advisory Medical 
Opinions

The Board has also considered the veteran's attorney's 
request that an opinion be obtained from an independent 
medical expert but has determined that no such opinion is 
needed since no complex or controversial medical question has 
been presented with respect to the issues resolved in this 
appeal.  38 C.F.R. § 20.901(d) (1999).


ORDER

Service connection for hearing loss is denied.

Service connection for bilateral foot disability is denied.
Service connection for headaches is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left neck, other than left 
recurrent laryngeal neuropathy, is denied.


REMAND

At an August 1998 VA examination, a VA examiner noted the 
veteran's voice sounded fairly normal.  The veteran 
complained of voice weakness occurring about one to two times 
per month, lasting one or two days.  The examiner diagnosed 
status post injury to the left side of the neck with a 
history of temporary loss of voice.  The examiner recommended 
evaluation of possible left recurrent neuropathy by a speech 
pathologist and ENT examiner.  The recommended evaluations 
were not performed.

In an August 1998 VA fee-basis examination report, the 
physician assessing the veteran's left radial shell fragment 
wound injury residuals stated that the veteran has very 
slight weakness of left wrist dorsiflexion, but he was of the 
opinion that it was difficult to determine whether this 
symptom was due to carpal tunnel syndrome or the shell 
fragment wound.  A May 1999 VA examination of the veteran's 
peripheral nerves showed some limitation of dorsiflexion of 
the left wrist; the examiner diagnosed left arm pain and 
numbness of undetermined etiology.  Further evaluation to 
determine the etiology of this pain and numbness was not 
performed.

At his September 1998 VA examination for post-traumatic 
stress disorder, the veteran relayed to the examiner that he 
was seeing a clinician for counseling at the VA Medical 
Center at Grand Island, Nebraska.  At his June 1999 VA 
examination for post-traumatic stress disorder, the veteran 
reported that he was still receiving counseling at the Grand 
Island VA facility for an ongoing depressive process.  The 
records pertaining to this VA treatment of the veteran have 
not been associated with the claims folder.  

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claims.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records which are not already 
associated with the claims file.  In any 
event, the RO should obtain and associate 
with the claims file all treatment 
records, i.e., outpatient records and/or 
hospital summaries, for the veteran from 
the VA Medical Center in Grand Island, 
Nebraska. 

2.  The RO should also arrange for a VA 
examination of the veteran by an 
otolaryngologist to determine the extent 
of impairment from the veteran's service-
connected left laryngeal neuropathy.  All 
indicated studies, to include evaluation 
by a speech pathologist if deemed 
necessary by the otolaryngologist, must 
be performed.  The physician should 
identify all current manifestations of 
the left laryngeal neuropathy.  The 
examiner is specifically requested to 
comment upon whether the veteran's speaks 
with hoarseness in his voice and whether 
the vocal cords or surrounding mucosal 
membranes are inflamed; the examiner 
should also comment upon whether the 
veteran's larynx manifests pre-malignant 
changes, submucosal infiltration, polyps, 
or thickening or nodules of the vocal 
cords.  The physician should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  The 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The report 
must be typed.

3.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's service-connected left radial 
neuropathy.  All indicated studies must 
be performed.  The physician should 
identify all current manifestations of 
the service-connected disability.  The 
examiner, if possible, should clinically 
differentiate symptoms associated with 
the veteran's service-connected left arm 
shell fragment wound residuals from non-
service-connected left upper extremity 
carpal tunnel syndrome.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
examiner should identify all excursions 
of motion accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
physician should also express an opinion 
concerning whether the service-connected 
disability would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

4.  Then, the RO should provide the 
veteran with a VA examination by a 
psychiatrist to determine the extent of 
impairment from the service-connected 
post-traumatic stress disorder.  Any 
indicated studies should be performed.  
With respect to each of the psychiatric 
symptoms listed in the current criteria 
for evaluating mental disorders, the 
examiner should indicate whether such 
symptom is a symptom of the veteran's 
service-connected post-traumatic stress 
disorder.  To the extent possible, the 
manifestations of the veteran's post-
traumatic stress disorder should be 
distinguished from those of any other 
psychiatric disorder present.  The 
examiner should provide a global 
assessment of functioning score based on 
the veteran's post-traumatic stress 
disorder with an explanation of the 
significance of the score assigned.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
major depression with post-traumatic 
stress disorder, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The report must be typed.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examinations and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims for entitlement 
to a compensable rating for left 
recurrent laryngeal neuropathy, 
entitlement to a rating in excess of 20 
percent for left radial neuropathy, 
entitlement to a rating in excess of 30 
percent for post-traumatic stress 
disorder from July 23, 1997, through 
April 26, 1998, and a rating in excess of 
50 percent for post-traumatic stress 
disorder from April 27, 1998.  The RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202  (1995).  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).  

7.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
the RO should issue a supplemental 
statement of the case covering all issues 
in appellate status, and provide the 
veteran and his attorney with an 
appropriate opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue(s) addressed in 
the supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

